[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff brings this action against the defendant for failure to pay for lumber sold and delivered to it in the total sum of Twenty-Seven Thousand Eight Hundred Twenty-Four and 25/100 ($27,824.25) Dollars.
The defendant does not seriously raise any defense except to question the court's subject matter jurisdiction based upon General Statutes § 33-1211(a) requiring a foreign corporation to obtain a certificate of authority to conduct business in this state.
After hearing the evidence presented and examining the exhibits, together with the argument of counsel, the court finds the issues for the plaintiff on its complaint as well as on the defendant's special defense.
The court further finds that there is due and owing from the defendant to the plaintiff the sum of $27,824.25.
The court notes that the defendant raised the issue, during final argument, that the plaintiff neither alleged in its complaint nor presented any evidence that it as an out-of-state corporation doing business in Connecticut had complied with General Statutes §33-1211(a). The court finds that argument without merit since it was not raised as a special defense. Practice Book § 10-46; PetersProduction, Inc. v. Dawson, 182 Conn. 526 (1980).
Therefore, Judgment may enter for the Plaintiff in the sum of Twenty-Seven Thousand, Eight Hundred Twenty-Four and 25/100 ($27,824.25) Dollars, together with court costs.
Kremski, J.T.R.